Citation Nr: 1601396	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  09-28 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), previously diagnosed as adjustment disorder, initially rated as 10 percent disabling prior to January 12, 2009, and 30 percent disabling on and after January 12, 2009. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from August 1987 to July 2007, with service in Iraq.
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for an adjustment disorder and anxious mood and assigned a 10 percent disability evaluation effective August 1, 2007.  

In an August 2009 rating decision, the RO recharacterized the disability as PTSD and increased the disability evaluation to 30 percent disabling, effective January 12, 2009.  Because the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit does not abrogate the pending appeal).

In December 2012, the Board remanded this matter for further development which has been completed, and the case has been returned for appellate consideration. 

Since the claim was last adjudicated in February 2013, additional evidence has been associated with the electronic claims folder.  This evidence has not been reviewed by the agency of original jurisdiction (AOJ).  However, in December 2015, the Veteran's representative submitted a written waiver of this procedural right for the additional evidence.  38 C.F.R. §§ 19.37, 20.1304 (2015).  Thus, the Board will consider the newly submitted evidence in the first instance.

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.  The Veterans Benefits Management System contains additional, relevant VA treatment records, the Veteran's appellate brief, and other irrelevant documents.  Virtual VA contains VA treatment records and other irrelevant or duplicative documents.


FINDING OF FACT

Throughout the period on appeal, the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to symptoms such depressed mood, anxiety, irritability, panic attacks weekly or less, chronic sleep impairment, and reported memory problems but not occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands; impaired judgment, impaired abstract thinking, or difficulty in establishing and maintaining effective work and social relationships.  


CONCLUSIONS OF LAW

1.  Prior to January 12, 2009, the criteria for an initial evaluation of 30 percent, but no more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130 Diagnostic Code 9411 (2015).

2.  Beginning January 12, 2009, the criteria for an evaluation in excess of 30 for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.130 Diagnostic Code 9411 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

In correspondence dated in January 2008, prior to the June 2008 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The letter provided the Veteran with the notice required for the initial claim of service connection for PTSD.  Service connection was subsequently granted, and the Veteran appealed the initial rating assigned.  In cases such as this, where service connection has been granted and initial disability ratings and effective dates have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case, as the Veteran has not alleged such prejudice. 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  All identified and available treatment records have been secured.  As the Board will discuss in detail in the analysis below, the Veteran was provided with VA examinations during the appeal period.  A review of the VA examination reports reflects that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, rendered appropriate diagnoses and opinions for the disorder consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the service-connected psychiatric disorder.  Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of his service-connected psychiatric disorder since he was last examined in January 2013.  See 38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2015); Barr, 21 Vet. App. at 312.

As noted above, the Board remanded this matter in December 2012.  The Board instructed the RO to obtain additional treatment records, provide an examination to determine the current severity of the service-connected PTSD, and to readjudicate the claim.  Subsequently, additional treatment records were obtained, the Veteran was provided the requisite examination in January 2013 and his claim was readjudicated in a February 2013 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Veteran declined to present testimony before a Veteran's Law Judge.  Thus, the duties to notify and assist have been met.

The Veteran essentially contends that his PTSD is more disabling than contemplated by the current 10 percent evaluation prior to January 12, 2009, and 30 percent evaluation thereafter.

The Veteran's disability has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Diagnostic Code 9411 is deemed by the Board to be the most appropriate diagnostic code primarily because it pertains specifically to the diagnosed disability in the Veteran's case (PTSD).  In any event, with the exception of eating disorders, all mental disorders including anxiety disorder are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  Additionally, the Veteran has not requested that another diagnostic code should be used. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment. See 38 C.F.R. § 4.126 (2015).  Age may not be considered as a factor in evaluating a service-connected disability.  38 C.F.R. § 4.19 (2015).

Under the applicable rating criteria, for PTSD, a 10 percent disability rating is assigned when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by continuous medication.  A 30 percent disability rating is assigned for a psychiatric disorder when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  A 100 percent evaluation is warranted where there is evidence of total occupational and social impairment due to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

The "such symptoms as" language in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Mauerhan, 16 Vet. App. at 442.   The list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Mauerhan, 16 Vet. App. at 442.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.  Each particular rating "requires sufficient symptoms of the kind listed in the [] requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM- IV), p. 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126 (2015); VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).

Evaluation under 38 C.F.R. § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The nomenclature employed in the portion of VA's rating schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130 (prior to 2015).  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  VA implemented DSM-V, effective August 4, 2014; however, VA has determined that DSM-V does not apply to claims certified to the Board prior to August 4, 2014.  79 Fed. Reg. 45, 093, 45,094 (Aug. 4, 2014).  Since this appeal was certified to the Board in September 2013, DSM-IV is still the governing directive.

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2015).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b) (2015).

In a January 2008 statement, the Veteran reported irritability, replaying Iraq events, difficulty with emotions, extreme anxiety in crowds, and a short temper.

On VA examination in February 2008, the Veteran reported working full-time as a junior ROTC instructor without any trouble and also did not miss work.  He had been married for two years to his current wife with whom he had a good relationship, had been married twice before, had three children, and had a good relationship with his two year old.  Having recently relocated, the Veteran had few friends back home and started to establish friendships here.  He was getting involved with a church and had some social outlet there.  He reported not being able to be around crowds or in large stores, being uneasy and anxious, waking up at night from nightmares or having thoughts of incoming rockets and mortar two to three times a month, not being as affectionate, feeling emotionally numb, not wanting to be bothered, being impatient, and uneasy; but denied any drug abuse.  

The Veteran was able to complete normal activities of daily living without significant impairment and was capable of caring for himself independently.  He worked full time, helped around the house, and did not do much else.  He did not report any leisure activities but he used to work out a lot.  The examiner observed that the Veteran was casually dress and groomed, was articulare, verbal, and generally cooperative with a moderate rapport and fair social skills.  Thought process was logical, coherent, and relevant; and affect was spontaneous without overt signs of anxiety or depression.  He was well-oriented to time, place, person, and situation; and reasoning and judgment were good.  Fund of general information and verbal comprehension were average.  The Veteran reported subjective decline in concentration and short term memory, but long term memory was intact.  He also denied any psychotic symptoms, and suicidal or homicidal ideation.  He reported mild depressed mood, problems with concentration, frequent headaches, stomach problems, anxious feelings thinking of Iraq, and occasional nightmares.  The examiner noted that the Veteran did not demonstrate any occupational problems and had clear career goals and was doing well at his current job.  He was not disabled by his mental health symptoms.  Socially, he was feeling less emotion and more detached.  His social network was limited due to a recent relocation.  Psychological testing showed some depressed mood, agitation, restlessness, and nervousness; there was no indication of exaggeration or minimization of symptoms.  The diagnosis was adjustment disorder with anxious mood, and a GAF score of 70 was assigned.  The examiner concluded that the Veteran's disorder did not have significant impact on his occupational functioning but did have very mild impact on social functioning.  

In an August 2008 addendum, the VA examiner clarified that the Veteran did not meet the criteria for PTSD despite reporting some symptoms.  He reiterated that the Veteran was working full time and did not have very significant social or occupational difficulty.  

The January 2009 VA examiner noted that the Veteran reported anxious mood, feeling on edge, having anxiety in crowds, and breaking out in nervous sweats.  He was not as outgoing as before and used to do more outdoor activities.  He also felt uneasy in traffic, had nightmares one to three times a week, and occasionally had intrusive thoughts.  He reported feeling detached and less emotional.  He denied irritability or anger, but endorsed hypervigilance and exaggerated startle response.  The Veteran subjectively rated the severity of his disability as moderate, stating his symptoms were not debilitating but felt it could be worse if he had a different job.  His job had not changed since his last examination and he reported that his overall job was going pretty well.  On days when did not feel capable of teaching, his partner took over and he estimated this occurred three to four times a month.  He indicated getting along with his coworkers.  The examiner found that the Veteran had very mild occupational impairment, with the only problem being occasional difficulty instructing the class which was remedied by his partner taking over the class.  As to social functioning, the Veteran reported that he continued to have a good relationship with his wife but feeling more distant and emotionally numb than before.  He felt less outgoing than he used to be and having anxiety in crowds.  He reported diminished interests and participation in social activities.

On evaluation, the examiner observed that the Veteran exhibited excellent grooming and hygiene.  He was cooperative, courteous, and formal, which was consistent with military demeanor.  His speech was normal in rate, rhythm, tone, and volume; his thought processes were clear, logical, goal-directed, and coherent; thought content was relevant and appropriate; and behavior was fully appropriate.  He had no history of delusions or hallucinations, or suicidal or homicidal ideation.  His mood was satisfactory and not depressed, and affect was somewhat constricted.  He was oriented in all spheres, exhibited good attention and concentration skills, was able to do serial 7s tasks without error, and spell a five letter word in reverse without error.  The Veteran's short term memory was somewhat impaired possibly due to anxiety; he recalled three words after five minutes.  He exhibited good general fund of information, recent memory was intact, abstract reasoning skills and social judgement were intact, and psychological insight appeared to be partial.  The Veteran reported that his memory was not as sharp as it used to be but otherwise his thought processes were clear and coherent, and his communication was effective and appropriate.  He endorsed anxiety symptoms which led to occupational difficulties and to social avoidance, especially crowds.  He had no deficits in basic activities of daily living.  The examiner found that the Veteran had mild impairment in functioning but legitimate psychological distress.  PTSD symptoms were transient and mild, and decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, which manifests as occasional difficulty standing in front of his students and instructing them.  A diagnosis of chronic mild PTSD was noted, and a GAF score of 65 was assigned.   

On VA examination in January 2013, the Veteran reported that he currently resided with his wife and two young sons, and his relationship with his wife was about the same with him wanting to be alone from his family.  He was closer to his older son and he described connecting off and on with his wife.  He saw his two adult children a couple of times a year.  He had a fellow veteran friend and work colleague with whom he was mutually supportive.  The Veteran's hobbies and activities included boating and taking the kids out in the summer to do various sports, and walking.  He described his current depression symptoms as not feeling like getting up and going in, not wanting to be in a crowd and wanting to be left alone, sleep problems, fatigue, poor energy, worthlessness, and poor concentration.  He had suicidal thoughts but not to the point he would follow though as he thought of his two sons.  He denied current mania, his anxiety was rated at times eight to nine out of ten, and most days five or six.  He indicated not really being a worrier.  He had general anxiety, and in crowds he was nervous, anxious, uncomfortable, sweated, etc.  As to obsessive or ritualistic behavior, he always checked the doors which caused a little interference with his life.  He denied any delusions/paranoia/auditory-visual hallucinations.  He slept five to six hours and had poor energy, and he had nightmares about five times a month.  He denied any legal, employment discipline, domestic violence/assaults, and homicidal ideation/intent/plans.  He also denied substance and drug abuse. 

On evaluation, the examiner observed that the Veteran had no significant gross motor problems and was in no acute distress.  He was cooperative, friendly, and polite; maintained good eye contact; and established rapport easily.  His speech was spontaneous with normal rate, rhythm, and tone; reaction time to questions was normal; his mood and affect were a little anxious initially due to circumstances; his mental activity was logical, relevant, coherent, and goal-directed; reality testing was intact; thought content appeared normal without evidence of psychomotor agitation/retardation, pressured speech, racing thoughts, circumstantiality or tangentiality; orientation to all four spheres (person, place, time, and circumstance); memory appeared generally intact including immediate, recent, and remote but the Veteran thought his memory was worse than same aged peers; attention and concentration were good; fund of general information appeared normal/average; comprehension and understanding were adequate; abstraction of proverbs and symbolization were fair; and judgment and insight appeared to be acceptable.  He denied current suicidal and homicidal ideation/intentions/plans.  The examiner summarized the Veteran's symptoms as follows:  depressed mood, anxiety, panic attacks that occur weekly or less often, and chronic sleep impairment.  The examiner indicated that the Veteran's PTSD primarily impacted his relationship with his wife and sons at times but he continued to demonstrate connections with others.  He worked full-time and did not report experiencing significant problems on the job or disciplinary actions.  The examiner determined that overall the Veteran's symptoms were currently at a level suggestive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but generally functioning satisfactorily with normal routine behavior, self-care and conversation.  The examiner noted a diagnosis of PTSD with anxious and depressive features and assigned a GAF score of 60.

VA treatment records dated throughout the appeal consistently showed the Veteran was neat, tidy, pleasant, clam, and cooperative with intact speech.  He also reported irritability and temper issues throughout.  His mood varied from anxious (July 2012) to angry (April 2007) to good (July 2009, April 2015) to okay (October 2013), affect was congruent and constricted, and he was always oriented to time, place and person.  Insight, judgment, and cognition were intact.  He denied audiovisual hallucinations, and suicidal or homicidal ideation or plan.  Recent and remote memory were good.  Additionally, the following GAF scores were noted:  49 (May 2008, July 2008), 60 (April 2007), and 70 (November 2006).

Based on the evidence, the Board finds that a 30 percent evaluation is warranted throughout the appeal period.  Prior to January 12, 2009, the Veteran's PTSD was not manifested irritability, temper problems, anxiety in crowds, and replaying of events.  Additionally, the Veteran's treating VA medical practitioners noted GAF scores of 49 in 2008 - these indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  These findings more closely approximate social and occupational impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal.  Resolving all doubt in favor of the Veteran, a 30 percent evaluation is warranted.  

However, at no time does the lay and medical evidence of record support the award of a 50 percent evaluation.  First, the Veteran's symptoms during this period showed that he worked full-time without difficulty - at the 2008 VA examination, the Veteran reported he did not miss work.  At the 2009 VA examination, the Veteran reported his job was going well, but that his partner took over on days when he was not feeling well.  He reported getting along with his coworkers.  The examiner found mild occupational impairment.  At the 2013 examination, he continued to work full time.  These findings do not demonstrate occupational impairment with reduced reliability and productivity.  Additionally, the Veteran was shown to have some social impairment, due to anxiety in crowds and feeling less outgoing and reduced participation in hobbies and social activities.  He remained, however, connected to his family, to include his wife and children.  

Second, the symptoms during the appeal period are not of similar severity, frequency or duration, that cause occupational and social impairment with reduced reliability and productivity.  The Veteran's speech, judgment, and cognition have been normal.  The Veteran does not report panic attacks weekly.  There are not thinking problems.  Although the Veteran believed his memory was worse than his peers, on evaluation it has been intact.  His depressed mood, anxiety, panic attacks weekly or less, and chronic sleep impairment are contemplated in his current 30 percent evaluation.  Therefore, a rating in excess of the current 30 percent evaluation is not warranted.  

Additionally, the Veteran's GAF scores varied from 49, 60, and 70 during this time period.  The Board notes that a GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 (prior to 2015) (incorporating by reference the VA's adoption of the DSM-IV for rating purposes).  While there is a wide variance from 49 to 70, for most of the period on appeal, the GAF scores were in the range that reflected mild and moderate symptoms.  Thus, these scores do not direct an automatic 50 percent evaluation and the assessment of the symptoms and resulting social and occupational impairment outweigh the findings of any one GAF score.  Therefore, a 50 percent evaluation is not warranted.    

The Board has also considered the provisions of 38 C.F.R. § 3.321(b) (1).  However, in this case, the Board finds that the record does not show that the Veteran's disorder is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. 
§ 3.321(b) (1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Here, the Veteran's occupational and social impairment due to depressed mood, irritability, anxiety, reported short term memory problems, chronic sleep impairment, and panic attacks are contemplated in the rating criteria.  Thus, the criteria practicably represent the average impairment in earning capacity resulting from the Veteran's disability.  See 38 C.F.R. § 4.1 (2015).  

A veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  However, in this case, after applying the benefit of the doubt there are no additional symptoms that have not been attributed to a specific service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  Indeed, the Veteran and his representative have not argued otherwise.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's PTSD with depressive disorder and cognitive disorder under the provisions of 38 C.F.R. § 3.321(b) (1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Prior to January 12, 2009, an initial evaluation of 30 percent, but no more, for PTSD is granted.  

Beginning January 12, 2009, an evaluation in excess of 30 for PTSD is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


